DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on November 25, 2019, in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.





35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 9 and 17 recite a method, device and non-transitory computer readable medium comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, machine and manufacture respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claims 1, 9 and 17, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the limitations of claim 1 are directed to (1) monitoring an operation performed on a file stored on a first storage device (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (2) analyzing indications of operations performed on the file stored in the data structure, wherein the indications comprise the indication and the other indications (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (3) moving the file from the first storage device to a second storage device, based on a result of the analyzing the indications (gathering information using observation, evaluation and judgement and/or opinion).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a processor, as recited in claim 1, then it falls within the “mental processes” grouping of abstract ideas. The 
Specifically, this judicial exception is not integrated into a practical application. In particular, claim 1 recites “a processor”. Such a processor is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). The claim merely use the processor as a tool to improve the abstract idea. Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims recite additional element “storing an indication of the operation in a data structure, resulting in the data structure storing the indication and other indications of operations performed on the file other than the indication”. However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply 
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claims 9 and 17 respectively are also discussed above having similar limitations as in claim 1. Although literally invoking the method and medium of claims 9 and 17 respectively, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of method in claim 1. As such, claim 1 is directed to abstract idea.
Accordingly, claim 1 is being directed to patent-ineligible subject matter, as well as dependent claims 2-8 with commensurate limitations.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the monitoring the operation comprises: receiving, by a kernel of an operating system of the system, a system call operation to be performed on the file; storing, by a kernel module loaded into the kernel, information corresponding to details of the system call operation; and facilitating by the kernel, performance of the system call operation on the file”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity 

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “rating the first storage device and the second storage device based on respective storage characteristics of the first storage device and the second storage device, resulting in ratings of storage devices, wherein the moving the file from the first storage device to the second storage device is further based on the ratings of the storage devices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the storage characteristics of the storage devices comprise a storage cost for the storage devices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the storage characteristics of the storage devices comprise a storage performance for the storage devices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the operation performed on the file comprises a file read operation”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the operation performed on the file comprises a file update operation”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the analyzing the indications of the operations performed on the file comprises predicting a likelihood that the file will be accessed within a defined period of time”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

At step 2A, prong one, each limitation of claim 9, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the limitations of claim 9 are directed to (1) monitoring an operation performed on a file stored on a first storage device (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (2) analyzing indications of operations performed on the file stored in the data structure, wherein the indications comprise the indication and the other indications (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (3) moving the file from the first storage device to a second storage device, based on a result of the analyzing the indications (gathering information using observation, evaluation and judgement and/or opinion).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a processor and memory as recited in claim 9, then it falls within the “mental processes” grouping of abstract 
Specifically, this judicial exception is not integrated into a practical application. In particular, claim 9 recites “a processor and memory”. Such a processor and memory are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). The claim merely use the processor and memory as a tool to improve the abstract idea. Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims recite additional element “storing an indication of the operation in a data structure, resulting in the data structure storing the indication and other indications of operations performed on the file other than the indication”. However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and 
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claims 9 is also discussed above having similar limitations as in claim 1. Although literally invoking the device and medium of claims 9, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of method in claim 1. As such, claim 9 is directed to abstract idea.
Accordingly, claim 9 is being directed to patent-ineligible subject matter, as well as dependent claims 10-16 with commensurate limitations.

Claim 10 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
10 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the first indication of the operation was communicated by the second device based on a system call operation to be performed on the file being received by a kernel of an operating system of the second device”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

11 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the operations further comprise rating the second device and the third device based on respective storage characteristics of the second device and the third device, resulting in storage ratings of devices, and wherein the communicating the command to move the file to the third device is based on the storage ratings of the devices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 12 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
12 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the storage characteristics of the devices comprise a storage cost for the respective storage devices measured according to a defined cost criterion”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 13 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
13 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the storage characteristics of the devices comprise a storage performance for the respective storage devices measured according to a defined performance criterion”, which elaborates in the abstract idea of a human gathering, 

Claim 14 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
14 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the operation that was performed on the file comprises a file read operation”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
15 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the operation that was performed on the file comprises a file update operation”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 16 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
16 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the analyzing the indications of the 

At step 2A, prong one, each limitation of claim 17, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the limitations of claim 17 are directed to (1) monitoring an operation performed on a file stored on a first storage device (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (2) analyzing indications of operations performed on the file stored in the data structure, wherein the indications comprise the indication and the other indications (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (3) moving the file from the first storage device to a second storage device, based on a result of the analyzing the indications (gathering information using observation, evaluation and judgement and/or opinion).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a processor as recited in claim 17, then it falls within the “mental processes” grouping of abstract ideas. The processor and memory recited in the claim encompasses a user simply tracking updates to files and folders in his/hers mind. The mere nominal recitation of a generic “processor” does not 
Specifically, this judicial exception is not integrated into a practical application. In particular, claim 17 recites “a processor”. Such a processor is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). The claim merely use the processor as a tool to improve the abstract idea. Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims recite additional element “storing an indication of the operation in a data structure, resulting in the data structure storing the indication and other indications of operations performed on the file other than the indication”. However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

The independent claim 17 is also discussed above having similar limitations as in claim 1. Although literally invoking the device and medium of claim 17, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of method in claim 1. As such, claim 17 is directed to abstract idea.
Accordingly, claim 17 is being directed to patent-ineligible subject matter, as well as dependent claims 18-20 with commensurate limitations.

Claim 18 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim
18 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the detecting the operation comprises: receiving, from a kernel of an operating system of the computing device, the system call operation to be performed on the file; and facilitating performance of the system call operation on the file by the kernel”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



19 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the operations further comprise an operation rating the first storage device and the second storage device based on respective storage characteristics of the first storage device and the second storage device, resulting in respective ratings of storage devices, and wherein the moving the file from the first storage device to the second storage device is further based on the respective ratings of the storage devices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 20 is dependent on claim 19 and includes all the limitations of claim 19. Therefore, claim
20 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the storage characteristics of the storage devices comprise a storage cost for the storage devices”, which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al., (hereinafter “Hamilton”) US 2013/0124811 in view of Pandit et al., (hereinafter “Pandit”) US 10,942,813.
As to claim 1, Hamilton discloses a method comprising:
monitoring, by a system comprising a processor, an operation performed on a file stored on a first storage device (see fig.8, item 802, par. [0066], collecting a data piece);
storing an indication of the operation in a data structure (see fig.8, item 804, par. [0073], storing a data piece in a medium);
analyzing indications of operations performed on the file stored in the data structure, wherein the indications comprise the indication and the other indications (see fig.8, item 806, par. [0070]-[0071], analyzing a data piece reference rate by measuring the access characteristic of the data block as the data block is stored on the first medium, comparing reference rate against performance characteristics of at least two mediums and determining an appropriate medium for storage of the data piece based on a comparison result); and
moving the file from the first storage device to a second storage device, based on a result of the analyzing the indications see (see fig.8, item 812, and par. [0070]-[0071], moving the data piece in a storage medium that has a performance characteristic suitable to hold data with a particular reference rate) 
However, Hamilton does not explicitly disclose the claimed “resulting in the data structure storing the indication and other indications of operations performed on the file other than the indication”.
On the other hand, Pandit discloses the claimed “resulting in the data structure storing the indication and other indications of operations performed on the file other than the indication” indication of success per each file block and then generate a notification when all of the file blocks have been successfully deleted or marked for deletion, wherein the storage manager can communicate this indication for each data unit requested to be deleted, after n>1 data units have been processed, after all data units of a file object have been processed, etc. Indicating that the data unit can be deleted can be performed differently).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the system of Hamilton to incorporate the resulting in the data structure storing the indication and other indications of operations performed on the file other than the indication, in the same conventional manner as disclosed the Pandit in order to facilitate efficient storage management 

As to claim 2, the combination of Hamilton and Pandit discloses the invention as claimed. In addition, Hamilton discloses the method of claim 1, wherein the monitoring the operation comprises: receiving, by a kernel of an operating system of the system, a system call operation to be performed on the file; storing, by a kernel module loaded into the kernel, information corresponding to details of the system call operation; and facilitating by the kernel, performance of the system call operation on the file (see [0075]).

As to claim 3, the combination of Hamilton and Pandit discloses the invention as claimed. In addition, Hamilton discloses the method of claim 1, further comprising rating the first storage device and the second storage device based on respective storage characteristics of the first storage device and the second storage device, resulting in ratings of storage devices, wherein the first storage medium temporarily holds the data in storage, and subsequently or simultaneously store the data in a second storage medium based on the rate and frequency of storage).

As to claim 4, the combination of Hamilton and Pandit discloses the invention as claimed. In addition, Hamilton discloses the method, wherein the storage characteristics of the storage devices comprise a storage cost for the storage devices (see [0009]. based upon the data attributes, a comparison can be made of storage characteristics, relative cost, storage capacity, latency, cache parameters, for available storage media to identify a storage medium that more optimally matches the data attributes).

As to claim 5, the combination of Hamilton and Pandit discloses the invention as claimed. In addition, Hamilton discloses the method of claim 3, wherein the storage characteristics of the storage devices comprise a storage performance for the storage devices (see [0033]-[0035], storage performance).

As to claim 8, the combination of Hamilton and Pandit discloses the invention as claimed. In addition, Hamilton discloses the method of claim 1, wherein the analyzing the indications of the operations performed on the file comprises predicting a likelihood that the file will be accessed within a defined period of time (see [0073], an initial allocation of data can occur once data is successfully collected. Since received data does not typically have an access rate, initial allocation can be on a storage medium that has a low performance characteristic. However, such prediction is made as to where data should be initially placed).

As to claims 9-13 and 16, claims 9-13 and 16 are device for performing the method of claims 1-5 and 8 above. They are rejected under the same rationale.

As to claims 17-20, claims 17-20 are machine-readable storage medium having stored therein comprising executable instructions for executing the method of claims 1-5 and 8 above. They are rejected under the same rationale.

Claims 6-7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al., (hereinafter “Hamilton”) US 2013/0124811 in view of Pandit et al., (hereinafter “Pandit”) US 10,942,813 and further in view of Chan US 2018/0285405.
As to claims 6-7, the combination of Hamilton and Pandit discloses the invention as claimed, except for the claimed wherein the operation performed on the file comprises a file read operation and wherein the operation performed on the file comprises a file update operation.
Meanwhile, Chan discloses the method of claim 1, wherein the operation performed on the file comprises a file read operation (see [0146], read operation) and wherein the operation performed on the file comprises a file update operation (see [0088] and [0114], update operation).




As to claims 14-15, claims 14-15 are device for performing the method of claims 6-7 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210208788 (involved in using computer system to manage data in information stores, includes instruction for archiving set of files, replacing file with placeholder file representing that file).
US 20190028394 (involved in obtaining multiple data packets to be transmitted to a system of a satellite platform. Quality of service modification event associated with a region of interest entered by a satellite in orbit is determined corresponding to a geographic region underlying the satellite. A transmission prioritization for the data packets is determined based on a quality of service level associated with the region of interest for the data packets. The data packets are transmitted based on the transmission prioritization. A subset of the data packets is received from another satellite of the satellite platform).



US 20160124678 (involved in obtaining the predetermined file size, which is written to the secondary storage, where a file not stored in a secondary storage with the oldest last access time is extracted from the files in a primary storage. The file size of the file with the oldest last access time is estimated on the secondary storage if the file with the oldest last access time is written to the secondary storage. The file is selected with the oldest last access time when the file is moved to the secondary storage. The extracting of the file is repeated until the predetermined file size is exceeded).

US 20150121089 (involved in detecting a request to copy a file from a first data storage device to a second data storage device by a hardware processor. The parameters of the copied file, first data storage device and the second data storage device are determined. A file encryption policy for the copied file is selected, based on the determined parameters. The selected encryption policy is applied to the copied file. The parameters of the file include metadata of the file and attributes of the file).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 12, 2022